DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 6 and 16- 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VENHUIZEN, F. G. et al., “Deep learning approach for the detection and quantification of intraretinal cystoid fluid in multivendor optical coherence tomography”, Biomedical optics express, Vol 9, No 4, published 1 April 2018, pages 1545-1569, “Venhuizen” (IDS).
As per claim 1, Venhuizen teaches at least one OCT image of a retina obtained from a patient (i.e., original image) see for example fig. 2c; 
a memory comprising a trained model configured to determine the location of diffuse intraretinal fluid (DIRF) in the retina based upon the at least one OCT (optical coherence tomography) image (i.e., green boundary indicates ”diffuse non-cystic IRF (intraretinal fluid)” see for example fig. 1b; section 2.2.4. on page 556 discloses IRC (intraretinal cystoid fluid) detection; it is implicitly disclosed in FIG. 1 that the same technique is or can be used to detect diffuse intraretinal fluid as claimed;
wherein the model is configured to determine the location of fluid based on different OCT images in a training set  (i.e., clear distinction made on SD-OCT imaging between intraretinal fluid (IRF) and subretinal fluid (SRF) based on the relative location in the retina, i.e., inside the sensory retina or below it, respectively. For IRF a distinction can be made between intraretinal cystoid fluid (IRC) or cysts, and diffuse non-cystic IRF. Examples of SRF and both types of IRF are shown in Fig. 1. Detecting areas of fluid accumulation, and the specific type of fluid, in SD-OCT (spectral domain optical coherence tomography), is important in determining the best treatment option and treatment efficacy) see for example the introduction on page 1548; Venhuizen is replete with “training set” which is obtained from SD- OCT’s see for example section 2.1; 
wherein the different OCT images of the training set comprise a plurality of images that each comprise at least two labels that distinguish between high and low confidence locations of fluid (i.e., red and green colored boundaries corresponding to “annotations”/ and or labels see for example fig. 2; FIG. 1(b) discloses “…the red boundary as an SRF region, while the green boundary is a diffuse IRF region, and thus the green area implies a high confidence of being a DIRF location, while the red area implies a low confidence of being a DIRF location as it is more likely an SRF location”; and 

As per claim 2, Venhuizen teaches the model is trained via machine learning see for example the title and the abstract.
As per claim 3, Venhuizen teaches an optical coherence tomography scanner configured to acquire OCT images see for example the title and the abstract.
As per claim 4, Venhuizen teaches to determine the volume of retinal fluid in and the display outputs the volume of the fluid (i.e., quantitative IRC volume measurements that can be used to improve patient care) see for example the abstract; the introduction discloses “…deep learning algorithm for the detection, segmentation and quantification of IRC in SD-OCT volumes acquired with different SD-OCT devices wherein the proposed algorithm is based on a fully convolutional neural network (FCNN), where IRC is segmented by performing a semantic segmentation of the SD-OCT volume; Section 2.1 further discloses “In the training set full volume annotation of IRC and the total retina, i.e., the region between the inner limiting membrane (ILM) and the outer boundary of the retinal pigment epithelium (RPE), was performed”.
As per claim 5, Venhuizen teaches the display output is a fluid confidence map (i.e., the red boundary as an SRF region, while the green boundary is a diffuse IRF region, and thus the green area implies a high confidence of being a DIRF location, while the red area implies a low confidence of being a DIRF location as it is more likely an SRF location) see for example fig. 1b.
IRC) see for example the title, the abstract and the introduction. 
Note: paragraph [0010] of specification discloses “It is important, therefore, to distinguish between diffuse intraretinal fluid (DIRF) and focal, or cystoid, intraretinal fluid (FIRF).  DIRF may be understood as a subtle swelling of the retina that occurs before, remains after and exists around focal (or cystic) intraretinal fluid changes in exudative macular diseases, which are due to leakage of fluid from pathological retinal and/or choroidal blood vessels into and/or under the macula”.
As per claim 16 and in light of the rejections (supra), Venhuizen teaches outputting an image of predicted location of intraretinal fluid based on the trained model (i.e., As IRC is restricted to the neurosensory retina, information about the relative location in the retina can be beneficial in determining if a pixel is part of IRC. For example, fluid closer to the RPE is more likely to be SRF than IRC. This a priori information about the retina anatomy can be extracted by identifying and delimiting the retina, i.e. by segmenting the retina. Besides location information, retina segmentation also allows to focus the learning process within the limits of the retina area, ignoring other areas present in the scan, such as the choroid or the vitreous. Building upon our previous work, we develop an FCNN to obtain a semantic segmentation of the retina, i.e. every pixel in an SD-OCT volume is analyzed and given a probability of belonging to the retina) see for example section 2.2.1..
As per claim 17 and in light of the rejections (supra), Venhuizen teaches a processor in data communication with the OCT scanner and the memory (see the relative location in the retina can be beneficial in determining if a pixel is part of IRC. For example, fluid closer to the RPE is more likely to be SRF than IRC. This a priori information about the retina anatomy can be extracted by identifying and delimiting the retina, i.e. by segmenting the retina. Besides location information, retina segmentation also allows to focus the learning process within the limits of the retina area, ignoring other areas present in the scan, such as the choroid or the vitreous. Building upon our previous work, we develop an FCNN to obtain a semantic segmentation of the retina, i.e. every pixel in an SD-OCT volume is analyzed and given a probability of belonging to the retina) see for example section 2.2.1..
Response to Arguments
Applicant's election with traverse of claims 1- 17 in the reply filed on 12/29/2020 is acknowledged. Examiner called applicant to discuss the election of fig. 3A and the corresponding claims thereof. Accordingly applicant elected claims 1- 6 and 16- 17. Claims 7- 12 and 14- 15 are withdrawn from consideration. 
Applicant is requested to cancel the withdrawn claims. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov